DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response of 2/22/2022 has been received and entered into the application file.  Claims 1-26 are pending. 

Election/Restrictions
Applicant's election with traverse of Group I, drawn to a method of producing human 3D macroscale cardiac construct and the 3D macroscale cardiac construct thereby created, in the reply filed on 2/22/2022 is acknowledged.  The traversal is on the ground(s) that, in light of the amendment to claim 22, Groups I and II should be examined together.  In light of the claim amendments, the restriction requirement between Groups I and II is hereby withdrawn.  
Furthermore, search of the elected invention provided sufficient information to permit examination of all inventions.  The restriction requirement between all of Groups I-IV, set forth in the Office action mailed 12/21/21 is hereby withdrawn.  All claims have been examined on the merits. 

Priority
	Acknowledgement is made of Applicants’ claim for priority to foreign application EP18382391.3 (filed 6/4/2018).  

Interview
	On May 31 the Examiner spoke with Applicant’s representative Toby Ligand.  Examiner indicated that claims 1-20 were in condition for allowance; that claims 21-23 were not in condition for allowance, as they were anticipated by the prior art; and claims 24-26 could be allowed if amended to refer to “...the human tridimensional macroscale cardiac construct produced by the method of claim [[21]] 1...”.  The Examiner proposed cancelling claims 21-23 and amending claims 24 and 26 as above to place the application into condition for allowance.
	Applicants were not able to make a decision at that time, and it was agreed an office action would be prepared and mailed out. 
	Upon further consideration, the Examiner regrettably withdraws indication of allowability of claims 24-26 (even if amended as suggested above).  Claims 1-20 remain allowable.  The reasons for rejection of claims 21-26 are set forth below.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show colored details as described in the specification (See description of, at least, Fig. 1b, 2a, 2b, 3e, 7c).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
	Claims 21-23 are product claims written using product-by-process limitations.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product. Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e. is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  See MPEP 2113.
	Regarding claim 21: Based on the process of production, the structure of the claimed product is considered to be a cardiac tissue construct having a thickness of greater than 300 µm, comprising beating human cardiomyocytes and human fibroblasts on a collagen-based porous scaffold.  The cells (both cardiomyocytes and fibroblasts) will be heterogeneously distributed throughout the porous scaffold, i.e. they are not present in distinct layers and they are not restricted to only one surface of the scaffold.  It is noted that the specification describes “CardioSlice” tissue constructs (constructs exposed to perfusion and electrical stimulation, within the scope of claim 21) as having significantly different features than control constructs (constructs exposed to perfusion only) (See ¶0126-0133).  However, the specification does not provide details on the electrical stimulation regimen used to generate the CardioSlices reported on (neither in ¶0109 or ¶0126). Claim 1 does not limit or describe the electrical stimulation regimen applied.  Claim 1 encompasses embodiments where the level of electrical stimulation is so low that no appreciable effect is achieved, resulting in a construct that is not any different than the control.  Therefore, the construct of claim 21 cannot be considered to have the properties attributed to “CardioSlice” analyzed in the specification.
	Regarding claim 22: Based on the process of production, the structure of the claimed product is considered to be a cardiac tissue construct having a thickness of greater than 300 µm, comprising beating human cardiomyocytes and human fibroblasts.
	Regarding claim 23: Based on the process of production, the structure of the claimed product is considered to be a cardiac tissue construct having a thickness of greater than 300 µm, comprising aligned and synchronously beating human cardiomyocytes and human fibroblasts. The cells (both cardiomyocytes and fibroblasts) will be heterogeneously distributed throughout the porous scaffold, i.e. they are not present in distinct layers and they are not restricted to only one surface of the scaffold.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more.  
The claim is drawn to a human tridimensional macroscale cardiac construct prepared by: carrying out the method of claim 1, and then further degrading the collagen-based porous scaffold.  As discussed above under “Claim Interpretation”, claim 22 is a product-by-process claim.  The patentability of the product depends on the structure of the final product.  Taking into consideration the process of production, the product of claim 22 is a cardiac tissue construct having a thickness of greater than 300 µm, comprising beating human cardiomyocytes and human fibroblasts, with no exogenous scaffolding.  Natural human cardiac tissue contains beating human cardiomyocytes and human fibroblasts (See Maidhof et al, J Tiss Eng Reg Med, 2012, Pg e13, col. 1).  Natural cardiac tissue is greater than 300 µm thick (See Radisic et al, Nature Protocols, 2008, Pg 719, col. 1).  Natural cardiac tissue contains no exogenous scaffolding. Therefore, natural human cardiac tissue is within the scope of the claim.  Natural human cardiac tissue is a product of nature judicial exception.  This judicial exception is not integrated into a practical application because the claim is drawn to the cardiac construct, per se.  There are no elements or details that integrate it into a practical application. The claim does not include additional elements that could amount to significantly more than the judicial exception.
	Claim 22 is patent ineligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by natural human myocardial tissue, as described by Maidhof et al (J Tissue Eng Regen Med, 2012) and evidenced by Radisic et al (Nature Protocol, 2008).
	Human cardiac tissue contains both myocytes and supporting fibroblasts and vasculature (See Maidhof et al, Pg. e13, col. 1).  Human cardiac tissue is greater than 300 µm thick (See Radisic et al, Pg 719, col. 1).  In human cardiac tissue, cardiomyocytes therein beat synchronously.  There is no exogenous scaffold within human cardiac tissue.  Human cardiac tissue therefore has a structure which is within the scope of claim 22. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Radisic et al (Nature Protocols, 2008), in view of Lesman et al (Cardiac Tissue Engineering, 2014).
	An author manuscript copy of Radisic et al, Nature Protocols, 2008 was provided with the IDS.  For clarity, a copy of the published document has been retrieved and a copy is included with this office action.  Citations are made to the published document.
	Radisic et al generate engineered heart tissue (EHT) by seeding cardiac cell populations on porous scaffolds and culturing under perfusion (See abstract).  
	In one embodiment Radisic et al use collagen sponges as the porous scaffold, specifically Ultrafoam sponges 11 mm diameter x 1.5 mm thickness (See Pg 726, Step 28A). Cardiomyocytes and fibroblasts isolated from rat ventricle (See Pg 727-729, Steps 29-58) are inoculated into the scaffolds (See Pg. 729-76, Step 59 (any of A-C)); and the cell-seeded scaffolds are cultured in a perfusion chamber for 3-7 days to develop the EHT (See Pg. 732, Steps 60-63).  Radisic et al report the EHT seeded in perfusion had physiologically high and spatially uniform cell density (See Pg. 719, col. 2; Pg 737; and Fig. 6f ).  From Fig. 6f, it can be seen that the thickness of the perfused scaffold is greater than 300 µm.  To test contractile properties, Radisic et al remove the EHT from the perfusion system, place in between two electrodes, and stimulate with electric pulses.  Radisic et al report this induces the EHT to beat synchronously (See Pg. 733, Step 64 (B)).  
	The EHT generated via the method described above (specifically: after electrical stimulation) reads on a tridimensional macroscale cardiac construct which contains beating cardiomyocytes and fibroblasts on a collagen-based porous scaffold.  The cells (both cardiomyocytes and fibroblasts) are heterogeneously distributed throughout the porous scaffold. The EHT has a thickness of greater than 300 µm.  This EHT has the same composition and structure as the construct of claims 21 and 23 with the exception that Radisic et al use rat cells, not human cells. 
	Lesman et al teach that engineered heart tissues can be generated by culturing human ESC-derived cardiomyocytes, human umbilical vascular endothelial cells, and human foreskin fibroblasts on porous scaffolds (See Pg 132, last paragraph; Pg. 133-134 “2.2. Cell Types and Culture Conditions”). Lesman et al is relied upon to support that human cells can generate engineered heart tissue.
	Regarding claims 21 and 23: As of the effective filing date of the instant application, it would have been prima facie obvious to one having ordinary skill in the art to modify the method of Radisic et al to substitute human cardiomyocytes and human fibroblasts for the rat cardiomyocytes and fibroblasts.  Radisic et al state a future goal is to generate cardiac grafts using human cells (See Radisic et al, abstract; Pg 737, last paragraph).  Furthermore, one having ordinary skill in the art will immediately recognize that use of human cells will better recapitulate human cardiac tissue, thereby providing improved constructs for future use in regenerative medicine in humans and/or more accurate in vitro models for testing drugs intended for humans.  One would have had a reasonable expectation of successfully generating a human cardiac construct based on the showing of Lesman et al that human craniometers and human fibroblasts are capable of generating a three-dimensional cardiac construct.  
	Regarding claims 24-25: Radisic et al suggest use of the engineered heart tissue as a functional tissue construct for implantation in vivo to supply pumping function (See Radisic et al, Pg. 719, col. 1 and Pg. 737, last paragraph).  As of the effective filing date of the instant application, it would have been prima facie obvious to one having ordinary skill in the art to use the modified engineered heart tissue, comprising all human cells, as rendered obvious by Radisic et al in view of Lesman et al, in tissue engineering applications comprising implanting the tissue in vivo to provide pumping function to a human subject in need of supplementation of pumping function.  This conclusion of obviousness is based on the suggestion of future in vivo use of Radisic et al.  Humans having ischemic heart disease have reduced pumping function.  It would therefore have been obvious to specifically implant the modified tissue construct in human patients having ischemic heart disease in order to restore lost pumping function in their hearts.
	Regarding claim 26:  Radisic et al suggest use of the engineered heart tissue in biological research (See Radisic et al, abstract).  Furthermore, official notice is taken that at the time the invention was made use of cell-containing tissue constructs for research platforms for testing drug toxicity was well known and a common practice in the art.  It would therefore have been prima facie obvious to one having ordinary skill in the art to have used the modified engineered heart tissue, comprising all human cells, as rendered obvious by Radisic et al in view of Lesman et al, in screening methods for evaluating cardioprotective or cardiotoxicity of various compounds.  The modified engineered heart tissue containing human cells mimics human cardiac tissue, and thus is suitable for screening assays.  

Allowable Subject Matter 
	Claims 1-20 are allowed. 

Additional Art References
	The following comments are made regarding prior art references of record:
Radisic et al (Am J Physiol Heart Circ Physiol, 2004) and Radisic et al (Nature Protocols, 2004): Both references describe work wherein cardiac cells were seeded onto porous substrates (including porous collagen-based substrates) and were cultured in a perfusion bioreactor to generate engineered cardiac tissues.  The perfusion flow was shown to improve cell distribution and maintain viability throughout the porous substrate (compared to previous static cultures where the cardiac cells were restricted to within 100 µm), thereby facilitating generation of thicker cardiac constructs. However, both references differ from the method of current claim 1 because neither reference applies electrical stimulation during the perfusion culture.

Barash et al (Tissue Engineering, Pg C, 2010): Barash et al disclose generating cardiac tissue constructs by seeding cardiomyocytes on porous scaffolds, culturing the cell-seeded scaffolds in a perfusion bioreactor, and during culture, subjecting the construct to electrical stimulation.  Barash et al teach the combination of perfusion culture and electrical stimulation improved the cardiac functions of the construct.  Barash et al differs from the method of current claim 1 because they do not use porous collagen-based scaffold, they do not include fibroblasts, and they do not differentiate hPSCs or cardiac stem cells into cardiomyocytes, rather they use cardiomyocytes isolated from rat tissue.

Maidhof et al (J Tissue Eng Reg Med, 2012): Like Barash et al, Maidhof et al generate cardiac tissue constructs by providing rat cardiac cells on porous polymer scaffolds, culturing in a perfusion bioreactor, and applying electrical stimulation to the constructs during culture.  Maidhof et al report that constructs cultured under perfusion and electrical stimulation generate thick cardiac tissues with superior cardiac function compared to tissues generated without perfusion, without electrical stimulation, or without both.  Maidhof et al differs from the method of claim 1 in that they do not use porous collagen-based scaffold, they do not include fibroblasts, and they do not differentiate hPSCs or cardiac stem cells into cardiomyocytes, rather they use cardiomyocytes isolated from rat tissue.

Wakatsuki et al (US 2014/0094388): Wakatsuki et al disclose engineered cardiac tissues comprising hPSC-derived cardiomyocytes, fibroblasts, and ECM components (See ¶0003, 0022).  The tissue contracts coherently, and may contract synchronously with electrical pacing (See ¶0003).  The engineered cardiac tissues are produced by mixing the cells with an ECM material, such as Matrigel, and then casting the cell-ECM solution across a frame (See ¶0063).  The engineered cardiac tissue can be trabeculated after formation to enhance perfusion of molecules (See ¶0033, ¶0064).  The method differs from the method of claim 1 because Wakatsuki does not perform perfusion culture, and no collagen-based scaffold is used.  The tissue formed comprises the same cell types as required by claim 21, but does not have the same structure as a construct generated by culturing cells on a porous collagen scaffold. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633